NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 19-FEB-2021
                                                 07:57 AM
                                                 Dkt. 48 OCOR

                          NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


            STATE OF HAWAI#I, Plaintiff-Appellant, v.
              BRONSON SARDINHA, Defendant-Appellee


         APPEAL FROM THE CIRCUIT COURT OF FIRST CIRCUIT
                    (CRIMINAL NO. 16-1-03591)


                       ORDER OF CORRECTION
                (By: Nakasone, J., for the court1)
          IT IS HEREBY ORDERED that the Judgment on Appeal
entered on February 18, 2021 (docket no. 46) in the above case is
hereby corrected as follows:
          The party designation "Defendant-Appellant" is changed
to "Defendant-Appellee" so that it reads as follows:
          BRONSON SARDINHA, Defendant-Appellee
          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.

          DATED: Honolulu, Hawai#i, February 19, 2021.
                                    FOR THE COURT:

                                         /s/ Karen T. Nakasone
                                         Associate Judge




     1
          Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.